In a proceeding pursuant to CELR article 78 to compel production *1003of certain documents pursuant to the Freedom of Information Law (Public Officers Law article 6), the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Roberto, Jr., J.), dated December 12, 2005, which, inter alia, granted that branch of the cross motion of the respondents Robert LoCicero and Paul Kietzman which was to dismiss the petition insofar as asserted against them pursuant to CPLR 3211 (a) (8), denied the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted that branch of the cross motion of the respondents Robert LoCicero, as Freedom of Information Law Officer for the Department of Health, and Paul Kietzman, as Freedom of Information Law Officer for the Office of Mental Retardation and Developmental Disabilities, which was to dismiss the petition insofar as asserted against them on the ground of lack of personal jurisdiction (see CPLR 307, 3211 [a] [8]; Matter of Schachter v Sobol, 213 AD2d 551 [1995]).
The Supreme Court properly denied the petition and dismissed the proceeding as against the respondent Coleen M. Fondulis, as Freedom of Information Law Officer for the Suffolk County Attorney, on the ground that the Freedom of Information Law was fully complied with (see Public Officers Law § 87 [2] [a]; § 89 [3]; Matter of Rattley v New York City Police Dept., 96 NY2d 873, 875 [2001]; Matter of Robert v LoCicero, 28 AD3d 566 [2006]; Matter of Bader v Bove, 273 AD2d 466 [2000]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Santucci, Balkin and McCarthy, JJ., concur.